Exhibit 10.3
MIDDLEBROOK PHARMACEUTICALS, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made this 1st day
of July, 2008 by and between John S. Thievon, a resident of Denton County,
Texas, (the “Employee”), and MiddleBrook Pharmaceuticals, Inc., a corporation
organized and existing under the laws of the State of Delaware and formerly
known as Advancis Pharmaceutical Corporation (the “Company”).
BACKGROUND
     WHEREAS, the Company is engaged in the business of developing, improving
and promoting antibiotic therapies and the delivery and dosage of
antibacterials, as well as extending the market and patent life of important
anti-infectives and oncological agents (as may be modified or expanded by the
Company during the term of this Agreement, collectively and individually, the
“Business”); and
     WHEREAS, concurrently with the execution of this Agreement, Equity Group
Investments, LLC (“EGI”) and the Company are entering into a Securities Purchase
Agreement of even date herewith (the “Purchase Agreement”), pursuant to which
the parties thereto have agreed, upon the terms and subject to the conditions
set forth therein, that the Company will sell to EGI (i) 30,303,030 shares of
the authorized but unissued shares of common stock, $0.01 par value per share,
of the Company (the “Common Stock”) and (ii) a warrant to purchase an aggregate
of 12,121,212 shares of Common Stock (such transaction known as the
“Transaction”); and
     WHEREAS, the Company desires to employ the Employee and the Employee
desires to be employed by the Company, upon the terms and conditions set forth
in this Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and obligations
contained herein, and intending to be legally bound, the parties, subject to the
terms and conditions set forth herein, agree as follows:
     1. Employment and Term. The Company hereby employs the Employee and the
Employee hereby accepts employment with the Company, as President and Chief
Executive Officer (the “Position”), effective as of the Closing Date of the
Transaction (the “Commencement Date”), and contingent upon the Closing of the
Transaction. The “Closing” and the “Closing Date” shall have the definitions
assigned to such terms in the Purchase Agreement. Employee is employed by the
Company on an at will basis. The Employee shall be entitled to terminate this
Agreement at any time upon ninety (90) days prior written notice to the Company.
The Company shall be entitled to terminate this Agreement at any time subject to
the provisions of Section 8 hereof. (The entire period of time during which the
Employee is employed by the Company is referred to herein as the “Term”).

 



--------------------------------------------------------------------------------



 



     2. Duties. During the Term, the Employee shall serve the Company faithfully
and to the best of his/her ability and shall devote his/her reasonable and
prudent attention, skill and efforts to the performance of the duties required
by or appropriate for the Position. Subject to the oversight of the Board of
Directors of the Company (the “Board of Directors”), the Employee shall have the
duties and responsibilities customarily associated with the Position, including
such duties and responsibilities as may be assigned to him/her from time to time
by the Board of Directors. The Employee shall perform such duties and
responsibilities at the Company’s facility located in Germantown, Maryland or at
such other location as may be mutually agreed upon by the Company and the
Employee in accordance with the business needs of the Company. The Employee, as
President and Chief Executive Officer shall report to the Board of Directors.
The Employee, as Chief Executive Officer, will be elected to the Board of
Directors in accordance with past practice.
     3. Other Business Activities. Except with the prior written consent of the
Company in its sole discretion, the Employee shall not engage, directly or
indirectly, during the Term, in any other business activities or pursuits
whatsoever, except activities in connection with charitable or civic activities,
his position on the board of directors of DaySpring Pharma, LLC, personal
investments and serving as an executor, trustee or in other similar fiduciary
capacity; provided that any such activities do not interfere with the
performance of his/her responsibilities and obligations pursuant to this
Agreement.
     4. Compensation. The Company shall pay the Employee, and the Employee
hereby agrees to accept, as compensation for all services to be rendered to the
Company and for the Employee’s intellectual property covenants and assignments
and covenant not to compete, as provided in Sections 6 and 7 hereof, the
compensation set forth in this Section 4.
          4.1 Salary. The Company shall pay the Employee a base salary at the
annual rate of Five-Hundred Thousand USD ($500,000) (as the same may hereafter
be adjusted, the “Salary”) during the Term of this Agreement. The Salary shall
be inclusive of all applicable income, social security and other taxes and
charges that are required by law to be withheld by the Company (collectively,
“Taxes”) and shall be paid and withheld in accordance with the Company’s normal
payroll practice for its executive employees from time to time in effect. The
Salary shall be subject to increase at the option and in the sole discretion of
the Company based upon the demonstrated performance of the Employee.
          4.2 Bonus. The Employee shall be eligible to be awarded an annual cash
bonus (the “Annual Bonus”), which bonus shall be determined by the Board of
Directors and shall be at a target amount of Fifty-Five percent (55%) of Salary
paid during such applicable period, less Taxes, provided that the Employee shall
have achieved all of his/her performance objectives established for such period.
Such bonus shall be determined and paid no later than the 15th day of the third
month of such succeeding calendar year.
          4.3 Initial Option Award. Immediately following the Commencement Date,
and contingent upon the Closing of the Transaction, the Employee shall receive
an option to purchase Common Stock under the equity-based incentive compensation
plans adopted by the Company for which senior executives are generally eligible.
The amount of Common Stock subject to such option shall equal Two and
Twenty-Five Hundredths percent (2.25%) of all

2



--------------------------------------------------------------------------------



 



issued and outstanding Common Stock of the Company plus issued and outstanding
warrants calculated immediately following the Closing Date. The exercise price
per share of Common Stock shall equal the fair market value of the Common Stock
on the date of grant. The option shall vest over four years with Twenty-Five
percent (25%) vesting at the first anniversary following the Commencement Date
and then an additional Two and Eight Hundred Thirty-Three Ten Thousandths
percent (2.0833%) vesting at the end of each month thereafter for a period of
36 months.
          4.4 Annual Equity Awards. During the Term, the Employee shall be
eligible to receive awards under the equity-based incentive compensation plans
adopted by the Company for which senior executives are generally eligible. The
specific amount, terms and conditions of any such award, if any, shall be
determined in the sole discretion of the Company, but with an annual target
numbering between Twenty Hundredth percent (0.2%) and Thirty Hundredth percent
(0.3%) of the Common Stock of the Company plus issued and outstanding warrants
calculated at the time of the award.
          4.5 Fringe Benefits. The Employee shall be entitled to participate in
the following programs and receive the following benefits (collectively, the
“Benefits”) in accordance with the following provisions.
               (a) The Employee shall be entitled to participate in any
retirement, health or dental programs generally made available to executive
employees of the Company.
               (b) The Employee shall be entitled to participate in all
vacation, life and disability insurance and other fringe benefit programs of the
Company to the extent and on the same terms and conditions as are accorded to
other executive employees of the Company.
          4.6 Reimbursement of Expenses. During the Term, the Employee shall be
reimbursed for items of travel, food and lodging and miscellaneous expenses
reasonably incurred by him/her on behalf of the Company, provided that such
expenses are incurred, documented and submitted to the Company, all in
accordance with the reimbursement policies of the Company as in effect from time
to time. For purposes of satisfying Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), the parties agree that the amounts reimbursed
under this Section 4.6 for one calendar year shall not affect the amounts
reimbursed for other calendar years, and reimbursement payments, if any, shall
in all events be made no later than the 15th day of the third month of the
calendar year following the calendar year in which the applicable expense is
incurred.
     5. Confidentiality. The Employee recognizes and acknowledges that the
Proprietary Information (as hereinafter defined) is a valuable, special and
unique asset of the Company. As a result, both during the Term and thereafter,
the Employee shall not, without the prior written consent of the Company, for
any reason either directly or indirectly divulge to any third-party or use for
his/her own benefit, or for any purpose other than the exclusive benefit of the
Company, any confidential, proprietary, business and technical information or
trade secrets of the Company or of any subsidiary or affiliate of the Company
(the “Proprietary Information”) revealed, obtained or developed in the course of
his/her employment with the Company.

3



--------------------------------------------------------------------------------



 



Proprietary Information shall include any confidential or proprietary
information or trade secrets relating to any patents or other intellectual
property assigned by the Employee to the Company. Proprietary Information also
shall include, but shall not be limited to the intangible personal property
described in Section 6.2(b) hereof and, in addition, technical information,
including research design, results, techniques and processes; apparatus and
equipment design; computer software; technical management information, including
project proposals, research plans, status reports, performance objectives and
criteria, and analyses of areas for business development; and business
information, including project, financial, accounting and personnel information,
business strategies, plans and forecasts, customer lists, customer information
and sales and marketing plans, efforts, information and data. In addition,
“Proprietary Information” shall include all information and materials received
by the Company or Employee from a third party subject to an obligation of
confidentiality and/or non-disclosure. Nothing contained herein shall restrict
the Employee’s ability to make such disclosures during the course of his/her
employment as may be necessary or appropriate to the effective and efficient
discharge of the duties required by or appropriate for the Position or as such
disclosures may be required by law. Furthermore, nothing contained herein shall
restrict the Employee from divulging or using for his/her own benefit or for any
other purpose any Proprietary Information that is readily available to the
general public so long as such information did not become available to the
general public as a direct or indirect result of the Employee’s breach of this
Section 5. Failure by the Company to mark any of the Proprietary Information as
confidential or proprietary shall not affect its status as Proprietary
Information under the terms of this Agreement.
     6. Property.
          6.1 Removal and Distribution. All right, title and interest in and to
Proprietary Information shall be and remain the sole and exclusive property of
the Company. During the Term, the Employee shall not remove from the Company’s
offices or premises any documents, records, notebooks, files, correspondence,
reports, memoranda or similar materials of or containing Proprietary
Information, or other materials or property of any kind belonging to the
Company, unless necessary or appropriate in accordance with the duties and
responsibilities required by or appropriate for the Position and, in the event
that such materials or property are removed, all of the foregoing shall be
returned to their proper files or places of safekeeping as promptly as possible
after the removal shall serve its specific purpose. The Employee shall not make,
retain, remove and/or distribute any copies of any of the foregoing for any
reason whatsoever, except as may be necessary in the discharge of the assigned
duties and shall not divulge to any third person the nature of and/or contents
of any of the foregoing or of any other oral or written information to which he
may have access or with which for any reason he may become familiar, except as
disclosure shall be necessary in the performance of the duties; and upon the
termination of his/her employment with the Company, the Employee shall return to
the Company all originals and copies of the foregoing then in his/her possession
or under his/her control, whether prepared by the Employee or by others.
          6.2 Developments.
               (a) The Employee acknowledges that all right, title and interest
in and to any and all writings, documents, inventions, discoveries, ideas,
developments, information, computer programs or instructions (whether in source
code, object code, or any

4



--------------------------------------------------------------------------------



 



other form), algorithms, formulae, plans, memoranda, tests, research, designs,
innovations, systems, analyses, specifications, models, data, diagrams, flow
charts, and/or techniques (whether patentable or non-patentable or whether
reduced to written or electronic form or otherwise) that the Employee creates,
makes, conceives, discovers or develops, either solely or jointly with any other
person, at any time during the Term, whether during working hours or at the
Company’s facility or at any other time or location, and whether upon the
request or suggestion of the Company or otherwise, (collectively, “Intellectual
Work Product”) shall be the sole and exclusive property of the Company. The
Employee shall promptly disclose to the Company all Intellectual Work Product,
and the Employee shall have no claim for additional compensation for the
Intellectual Work Product, except for any excluded Intellectual Work Product
that is wholly unrelated to the pharmaceutical industry, in the broadest sense,
provided that such Intellectual Work Product is not conceived, discovered or
developed, either solely or jointly with any other person during working hours
or at the Company’s facility or using any other Company resource.
               (b) The Employee acknowledges that all the Intellectual Work
Product that is copyrightable shall be considered a work made for hire under
United States Copyright Law. To the extent that any copyrightable Intellectual
Work Product may not be considered a work made for hire under the applicable
provisions of the United States Copyright Law, or to the extent that,
notwithstanding the foregoing provisions, the Employee may retain an interest in
any Intellectual Work Product, the Employee hereby irrevocably assigns and
transfers to the Company any and all right, title, or interest that the Employee
may have in the Intellectual Work Product under copyright, patent, trade secret
and trademark law, in perpetuity or for the longest period otherwise permitted
by law, without the necessity of further consideration. The Company shall be
entitled to obtain and hold in its own name all copyrights, patents, trade
secrets, and trademarks with respect thereto.
               (c) The Employee shall reveal promptly all information relating
to any such Intellectual Property to the Board of Directors, and, at the
Company’s expense, shall cooperate with the Company and execute such documents
as may be necessary or appropriate (i) in the event that the Company desires to
seek copyright, patent or trademark protection, or other analogous protection,
thereafter relating to the Intellectual Work Product, and when such protection
is obtained, renew and restore the same, or (ii) to defend any opposition
proceedings in respect of obtaining and maintaining such copyright, patent or
trademark protection, or other analogous protection.
               (d) In the event the Company is unable after reasonable effort to
secure the Employee’s signature on any of the documents referenced in
Section 6.2 (c) hereof, whether because of the Employee’s physical or mental
incapacity or for any other reason whatsoever, the Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Employee’s agent and attorney-in-fact, to act for and on the behalf and
stead to execute and file any such documents and to do all other lawfully
permitted acts to further the prosecution and issuance of any such copyright,
patent or trademark protection, or other analogous protection, with the same
legal force and effect as if executed by the Employee.

5



--------------------------------------------------------------------------------



 



               (e) The Employee represents that the innovations, designs,
systems, analyses, ideas, and all copyrights, patents, trademarks and trade
names, or similar intangible personal property (collectively, the “Pre-existing
Property”) identified on Schedule I hereof comprise all of the innovations,
designs, systems, analyses, ideas and all copyrights, patents, trademarks and
trade names, or similar intangible personal property that the Employee has made
or conceived of prior to the date hereof, and same are excluded from the
operation of the other provisions of this Section 6.2. In the event that the
Employee learns of any Pre-existing Property that he inadvertently failed to
include in Schedule I, and the circumstances surrounding the failure of such
inclusion are reasonably satisfactory to the Company, the Employee and the
Company shall jointly amend Schedule I to include such property.
     7. Covenant not to Compete.
          7.1 Restrictions. Provided that the Company is in compliance with
Section 8.7 hereof, if applicable, the Employee shall not, during the Term and
for a period of one (1) year thereafter (the “Restricted Period”), except as an
employee of the Company and in order to carry out the Employee’s duties
hereunder, do any of the following directly or indirectly without the prior
written consent of the Company in its sole discretion:
               (a) engage or participate, directly or indirectly, in any
business activity competitive with the Business or the business of the Company
or any of the Company’s subsidiaries or affiliates as conducted during the Term;
               (b) become interested (as owner, stockholder, lender, partner,
co-venturer, director, officer, employee, agent, consultant or otherwise) in any
person, firm, corporation, association or other entity engaged in any business
that is competitive with the Business or of the business of the Company or any
subsidiary or affiliate of the Company as conducted during the Term, or become
interested in (as owner, stockholder, lender, partner, co-venturer, director,
officer, employee, agent, consultant or otherwise) any portion of the business
of any person, firm, corporation, association or other entity where such portion
of such business is competitive with the Business of the Company or the business
of any subsidiary or affiliate of the Company as conducted during the Term
(notwithstanding the foregoing, the Employee may hold not more than one percent
(1%) of the outstanding securities of any class of any publicly-traded
securities of a company that is engaged in activities referenced in this
Section 7.1).
               (c) solicit, call on or transact or engage in any business
activity with, either directly or indirectly, any (i) customer with whom the
Company shall have dealt at any time during the one (1) year period immediately
preceding the termination of the Employee’s employment hereunder, or (ii)
corporate partner, collaborator, independent contractor or supplier with whom
the Company shall have dealt at any time during the one (1) year period
immediately preceding the termination of the Employee’s employment hereunder;
               (d) influence or attempt to influence any then current or
prospective supplier, customer, corporate partner, collaborator, or independent
contractor of the Company to terminate or modify any written or oral agreement
or course of dealing with the Company; or

6



--------------------------------------------------------------------------------



 



               (e) influence or attempt to influence any person either (i) to
terminate or modify an employment, consulting, agency, distributorship or other
arrangement with the Company, or (ii) to employ or retain, or arrange to have
any other person or entity employ or retain, any person who has been employed or
retained by the Company as an employee, consultant, agent or distributor of the
Company at any time during the one (1) year period immediately preceding the
termination of the Employee’s employment hereunder.
          7.2 Acknowledgement. The Employee acknowledges that he has carefully
read and considered the provisions of this Section 7. The Employee acknowledges
that the foregoing restrictions will limit his/her ability to earn a livelihood
in a business competitive with the Business, but he nevertheless believes that
he has received and will receive sufficient consideration and other benefits in
connection with the payment by the Company of the compensation set forth in
Sections 4 and 8.7 to justify such restrictions, which restrictions the Employee
does not believe would prevent him/her from earning a living in the businesses
that are not competitive with the Business and without otherwise violating the
restrictions set forth herein.
     8. Early Termination. The Employee’s employment hereunder may be terminated
during the Term upon the occurrence of any one of the events described in this
Section 8. Upon termination, the Employee shall be entitled only to such
compensation and benefits as described in this Section 8. The word “termination”
as used throughout the Agreement with respect to the Employee’s employment
hereby refers to a “separation from service” by the Employee from the Company,
as defined by Treasury Regulation §1.409A-1(h).
          8.1 Automatic Termination. This Agreement shall be effective on the
Commencement Date. Upon the termination of the Purchase Agreement pursuant to
Section 7 thereof, this Agreement shall automatically terminate and become void.
          8.2 Involuntary Termination.
               (a) Termination for Disability.
                    (i) In the event of the disability of the Employee such that
the Employee is unable to perform the duties and responsibilities hereunder to
the full extent required by this Agreement by reasons of illness, injury or
incapacity for a period of more than one hundred eighty (180) consecutive days
or more than one hundred eighty (180) days, in the aggregate, during any three
hundred sixty-five (365) day period (“Disability”), the Company shall have the
right to terminate Employee’s employment hereunder by written notice to the
Employee.
                    (ii) In the event of a termination of the Employee’s
employment hereunder pursuant to Section 8.2(a)(i), the Employee will be
entitled to receive all accrued and unpaid (as of the date of such termination)
Salary and applicable Benefits; and, provided that the Employee has complied
with all of his/her obligations under this Agreement and continues to comply
with all of his/her surviving obligations hereunder listed in Section 10, a
pro-rata Annual Bonus for the portion of the year prior to the date of
termination during which the Employee was employed by the Company (the “Pro Rata
Bonus”). All of the foregoing

7



--------------------------------------------------------------------------------



 



payments shall be paid within thirty (30) days following the termination date.
Except as specifically set forth in this Section 8.1(a)(ii) or as provided by
applicable law, the Company shall have no liability or obligation to the
Employee for compensation or benefits hereunder by reason of, or subsequent to,
such termination.
               (b) Termination by Death. In the event that the Employee dies
during the Term, the Employee’s employment hereunder shall be terminated thereby
and the Company shall pay to the Employee’s executors, legal representatives or
administrators an amount equal to the accrued and unpaid Salary, applicable
Benefits and Pro Rata Bonus. All the foregoing payments shall be paid within
thirty (30) days following the termination date. Except as specifically set
forth in this Section 8.2(b) or as provided by applicable law, the Company shall
have no liability or obligation hereunder to the Employee’s executors, legal
representatives, administrators, heirs or assigns or any other person claiming
under or through him/her by reason of or subsequent to the Employee’s death.
          8.3 Termination for Cause.
               (a) The Company shall have the right to terminate the Employee’s
employment hereunder at any time for “cause” upon written notice to the
Employee. For purposes of this Agreement, “cause” shall mean the Employee’s
(including, if the Employee is not a natural person, any employee of or
contractor to the Employee who is involved, directly or indirectly, in the
provision of services to the Company) (a) dishonesty, embezzlement, theft or
fraudulent misconduct; (b) abuse of a controlled substance that materially
impairs the performance of the Employee’s duties to the Company; (c) conduct
adverse to the business interests, or reputation of the Company; (d) material
breach of any terms hereof or of any agreement between the Company and the
Employee, (including, but not limited to, terms relating to non-disclosure,
non-competition and invention assignment) which, if curable, remains uncured
thirty (30) days after the Employee receives written notice of such breach; or
(e) commission of a felony.
               (b) In the event of a termination of the Employee’s employment
hereunder pursuant to Section 8.3(a), the Employee shall be entitled to receive
all accrued but unpaid (as of the effective date of such termination) Salary and
Benefits. All the foregoing payments shall be paid within thirty (30) days
following the termination date. All Salary and Benefits shall cease at the time
of such termination, subject to the requirements of applicable law. Except as
specifically set forth in this Section 8.3, the Company shall have no liability
or obligation hereunder by reason of or subsequent to such termination.
          8.4 Termination by the Company Without Cause. Notwithstanding anything
to the contrary set forth herein, the Company shall have the right to terminate
the Employee’s employment hereunder at any time before or after a Change in
Control (as defined below), for any reason or no reason, with or without cause,
effective upon the date designated by the Company upon written notice to the
Employee.
          8.5 Termination for Good Reason Following a Change in Control.

8



--------------------------------------------------------------------------------



 



               (a) The Employee shall have the right to terminate the Employee’s
employment hereunder at any time for Good Reason within twelve (12) months
following a Change in Control.
               (b) “Good Reason” means the occurrence of any one of the
following without the Employee’s consent:
                    (i) any requirement that the Employee relocate, by more than
thirty-five (35) miles, from the principal location where the Employee performs
services for the Company, provided that such relocation constitutes a material
change to the Employee’s employment;
                    (ii) any material diminution in the Employee’s authority,
duties or responsibilities (other than a change due to a Disability); or
                    (iii) any material reduction in the Employee’s Salary or
Annual Bonus.
Notwithstanding the foregoing, an event that is or would constitute grounds for
a resignation for a Good Reason shall not constitute such grounds for a
resignation for Good Reason if: (A) Employee does not send a notice of
termination to the Company within thirty (30) days after the event occurs; or
(B) the Company reverses the action or cures the default that would give rise to
a termination for a Good Reason within thirty (30) days after the delivery of
the notice of termination.
               (c) “Change in Control” means: (i) the acquisition (other than
from the Company) in one or more transactions by any Person, as defined below,
of the beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Securities Exchange Act of 1934, as amended) of thirty-three percent (33%)
or more of (A) the then outstanding shares of the securities of the Company, or
(B) the combined voting power of the then outstanding securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Stock”); (ii) the closing of a sale or other conveyance of assets representing
fifty percent (50%) or more of the fair market value of the Company’s
consolidated assets (in a single transaction or in a series of related
transactions); (iii) the dissolution or liquidation of the Company; (iv) a
change in the composition of the Board of Directors, as a result of which, fewer
than one-half of the incumbent directors after such change are directors who
either (A) had been directors of the Company twenty-four (24) months prior to
such change or (B) were elected, or nominated for election, to the Board of
Directors with the approval of at least a majority of the directors who had been
the Company’s directors twenty-four (24) months prior to such change and who
were still in office at the time of the election or nomination; or (v) the
effective time of any merger, share exchange, consolidation, or other business
combination involving the Company if immediately after such transaction persons
who hold a majority of the outstanding voting securities entitled to vote
generally in the election of directors of the surviving entity (or the entity
owning one hundred percent (100%) of such surviving entity) are not persons who,
immediately prior to such transaction, held a majority of the Company Voting
Stock; provided, however, that a Change in Control shall not include (X) a
public offering of capital stock of the Company; (Y) any distribution of capital
stock of the Company by a

9



--------------------------------------------------------------------------------



 



partnership or limited liability company to a partner of such partnership or
member of such limited liability company in respect of the interest of such
partner or member and without the payment of additional consideration; or
(Z) any transaction pursuant to which shares of capital stock of the Company are
transferred or issued to any trust, charitable organization, foundation, family
partnership or other entity controlled directly or indirectly by, or established
for the benefit of any of the current or former executive officers of the
Company or their immediate family members (including spouses, children,
grandchildren, parents, and siblings, in each case to include adoptive
relations), or transferred to any such immediate family members. For purposes of
this definition of Change in Control, a “Person” means any individual, entity or
group within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended, other than: employee benefit plans sponsored
or maintained by the Company or by affiliates controlled by the Company, or an
underwriter of the Common Stock of the Company in a registered public offering.
          8.6 Termination for Good Reason In the Event of a Potential Change in
Control.
               (a) The Employee shall have the right to terminate the Employee’s
employment hereunder at any time following a Potential Change in Control if
after a Potential Change in Control (and prior to the occurrence or abandonment
of a Change in Control) there is a Good Reason event and such Good Reason event
was the result of a request or direction given by a Person seeking to effectuate
a Change in Control.
               (b) “Potential Change in Control” means (i) the Company enters
into a definitive agreement, the consummation of which would result in the
occurrence of a Change in Control; or (ii) any Person publicly announces an
intention to take actions which, if consummated, would constitute a Change in
Control.
          8.7 Severance Benefits. In the event of a termination of the
Employee’s employment hereunder without cause before or after a Change in
Control pursuant to Section 8.4 or for Good Reason within twelve (12) months
following a Change in Control pursuant to Section 8.5(a), the Employee shall be
entitled to receive the following.
               (a) All accrued but unpaid (as of the effective date of such
termination) Salary and Benefits and, provided that the Employee has complied
with all of his/her obligations under this Agreement and continues to comply
with all of his/her surviving obligations hereunder listed in Section 10, a Pro
Rata Bonus. All the foregoing payments shall be paid within thirty (30) days
following the termination date, and Benefits shall be paid or provided pursuant
to the terms of the applicable Benefit plan. All Salary shall cease at the time
of such termination, except as required under applicable law or as provided
herein. Except as specifically set forth in this Section 8, the Company shall
have no liability or obligation hereunder by reason of or subsequent to such
termination.
               (b) Provided that the Employee has complied with all of his/her
obligations under this Agreement and continues to comply with all of his/her
surviving obligations hereunder listed in Section 10, severance pay in the form
of a lump sum payment within sixty (60) days of such termination (subject to the
provisions of Section 8.7(e)), in an

10



--------------------------------------------------------------------------------



 



amount equal to the Salary that the Employee would have earned if the Employee
had continued working for the Company during the twenty-four (24) month period
immediately following the Employee’s date of termination. Such payment shall be
subject to all Taxes.
               (c) Provided that the Employee has complied with all of his/her
obligations under this Agreement and continues to comply with all of his/her
surviving obligations hereunder listed in Section 10, continued Benefits as in
effect on the date preceding his/her termination for a period of twenty-four
(24) months following termination, made in accordance with any terms applicable
to such Benefits. All reimbursements and in-kind benefits provided under this
Section 8.7(c), shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement shall be for expenses incurred during the Employee’s
lifetime (or during a shorter period of time specified in this Agreement),
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred (or such earlier date if specified in this Agreement), and (iv) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.
               (d) Except as provided in subsections (a), (b) and (c) above, the
Company shall have no liability or obligation by reason of or subsequent to the
termination of the employment relationship between the Company and the Employee.
               (e) Notwithstanding anything in this Agreement to the contrary,
the intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.
Each amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A, and any
payments described in this Agreement that are due within the “short term
deferral period” as defined in Section 409A shall not be treated as deferred
compensation unless applicable law requires otherwise. If required to avoid the
application of an accelerated or additional tax under Section 409A of the
Internal Revenue Code, amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement during the six-month
period immediately following the Employee’s termination of employment shall
instead be paid on the first business day after the date that is six months
following the Employee’s termination of employment (or upon the Employee’s
death, if earlier).
     9. Representations, Warranties and Covenants of the Employee.
          9.1 Restrictions. The Employee represents and warrants to the Company
that:
               (a) There are no restrictions, agreements or understandings
whatsoever to which the Employee is a party which would prevent or make unlawful
the Employee’s execution of this Agreement or the Employee’s employment
hereunder, or which is or would be inconsistent or in conflict with this
Agreement or the Employee’s employment

11



--------------------------------------------------------------------------------



 



hereunder, or, except as set forth in any agreements previously provided to the
Company, would prevent, limit or impair in any way the performance by the
Employee of the obligations hereunder; and
               (b) The Employee has disclosed to the Company all restraints,
confidentiality commitments or other employment restrictions that he has with
any other employer, person or entity.
          9.2 Obligations to Former Employers. The Employee covenants that in
connection with his/her provision of services to the Company, he shall not
breach any obligation (legal, statutory, contractual or otherwise) to any former
employer or other person, including, but not limited to obligations relating to
confidentiality and proprietary rights. The parties each confirm, warrant and
stipulate that John S. Thievon has in good faith fully disclosed his Change in
Control Agreement with Adams Respiratory Therapeutics, Inc., attached hereto as
Exhibit A, and said agreement does not constitute a breach of this agreement in
part or in total.
          9.3 Obligations Upon Termination. Upon and after his/her termination
or cessation of employment with the Company and until such time as no
obligations of the Employee to the Company hereunder exist, the Employee
(i) shall provide a complete copy of this Agreement to any prospective employer
or other person, entity or association engaged in the Business, with whom or
which the Employee proposes to be employed, affiliated, engaged, associated or
to establish any business or remunerative relationship prior to the commencement
thereof and (ii) shall notify the Company of the name and address of any such
person, entity or association prior to his/her employment, affiliation,
engagement, association or the establishment of any business or remunerative
relationship.
     10. Survival of Provisions. The provisions of this Agreement set forth in
Sections 5, 6, 7, 8, 9, 10, 19 and 20 hereof shall survive the termination of
the Employee’s employment hereunder.
     11. Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and the Employee and their respective
successors, executors, administrators, heirs and/or assigns; provided that
neither party shall make any assignment of this Agreement or any interest
herein, by operation of law or otherwise, without the prior written consent of
the other party.
     12. Notice. Any notice hereunder by either party shall be given by personal
delivery or by sending such notice by certified mail, return-receipt requested,
or telecopied, addressed or telecopied, as the case may be, to the other party
at its address set forth below or at such other address designated by notice in
the manner provided in this section. Such notice shall be deemed to have been
received upon the date of actual delivery if personally delivered or, in the
case of mailing, two (2) days after deposit with the U.S. mail, or, in the case
of facsimile transmission, when confirmed by the facsimile machine report.

12



--------------------------------------------------------------------------------



 



     
(a)
  If to the Company, to:
 
   
 
  MiddleBrook Pharmaceuticals, Inc.
 
  20425 Seneca Meadows Parkway
 
  Germantown, Maryland 20876
 
  Attn.: Edward M. Rudnic, Ph.D.
 
            President and Chief Executive Officer
 
  Fax: 301-944-6700
 
   
 
  with a copy to (which shall not constitute notice):
 
   
 
  Dewey & LeBoeuf LLP
 
  1301 Avenue of the Americas
 
  New York, New York 10019
 
  Attention: Frederick W. Kanner, Esq.
 
  Fax: 212-259-6333
 
   
(b)
  If to the Employee, to:
 
   
 
  Mr. John S. Thievon
 
  ATTN: Joe A. England II
 
  1333 Corporate Drive, Suite 209
 
  Irving, Texas 75038
 
  Facsimile: (972) 719 -0905

     13. Entire Agreement; Amendments. This Agreement contains the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements, amendments and understandings of every nature between the parties
hereto relating to the employment of the Employee with the Company. This
Agreement may not be changed or modified, except by an agreement in writing
signed by each of the parties hereto.
     14. Waiver. The waiver of the breach of any term or provision of this
Agreement shall not operate as or be construed to be a waiver of any other or
subsequent breach of this Agreement.
     15. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of laws of any jurisdiction.

13



--------------------------------------------------------------------------------



 



     16. Invalidity. If any provision of this Agreement shall be determined to
be void, invalid, unenforceable or illegal for any reason, the validity and
enforceability of all of the remaining provisions hereof shall not be affected
thereby. If any particular provision of this Agreement shall be adjudicated to
be invalid or unenforceable, such provision shall be deemed amended to delete
therefrom the portion thus adjudicated to be invalid or unenforceable, such
amendment to apply only to the operation of such provision in the particular
jurisdiction in which such adjudication is made; provided that, if any provision
contained in this Agreement shall be adjudicated to be invalid or unenforceable
because such provision is held to be excessively broad as to duration,
geographic scope, activity or subject, such provision shall be deemed amended by
limiting and reducing it so as to be valid and enforceable to the maximum extent
compatible with the applicable laws of such jurisdiction, such amendment only to
apply with respect to the operation of such provision in the applicable
jurisdiction in which the adjudication is made.
     17. Section Headings. The section headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
     18. Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and legal
holidays; provided that, if the final day of any time period falls on a
Saturday, Sunday or day which is a legal holiday in Delaware or Maryland, then
such final day shall be deemed to be the next day which is not a Saturday,
Sunday or legal holiday.
     19. Specific Enforcement. The Employee acknowledges that the restrictions
contained in Sections 5, 6, and 7 hereof are reasonable and necessary to protect
the legitimate interests of the Company and its affiliates and that the Company
would not have entered into this Agreement in the absence of such restrictions.
The Employee also acknowledges that any breach by him/her of Sections 5, 6, or 7
hereof will cause continuing and irreparable injury to the Company for which
monetary damages would not be an adequate remedy. The Employee shall not, in any
action or proceeding to enforce any of the provisions of this Agreement, assert
the claim or defense that an adequate remedy at law exists. In the event of such
breach by the Employee, the Company shall have the right to enforce the
provisions of Section 5, 6, and 7 of this Agreement by seeking injunctive or
other relief in any court, and this Agreement shall not in any way limit
remedies of law or in equity otherwise available to the Company.
     20. Consent to Suit. Subject to the provisions of Section 21 hereof, any
legal proceeding arising out of or relating to this Agreement shall be
instituted in the Court of Chancery of New Castle County, or if such court does
not have jurisdiction or will not accept jurisdiction, in any state or federal
court of general jurisdiction in the State of Delaware, and each of the Company
and the Employee hereby consents to the personal and exclusive jurisdiction of
such court and hereby waives any objection that either party may have to the
laying of venue of any such proceeding and any claim or defense of inconvenient
forum. If an action at law or in equity is necessary to enforce or interpret the
terms of this Agreement, the prevailing party shall be entitled to recover, in
addition to any other relief, reasonable attorneys’ fees, costs and
disbursements.

14



--------------------------------------------------------------------------------



 



     21. Arbitration. Subject to the last sentence of this Section 21, if any
dispute arises over the terms of this Agreement between the parties to this
Agreement, either Employee or Company may submit the dispute to binding
arbitration within thirty (30) days after such dispute arises, to be governed by
the evidentiary and procedural rules of the American Arbitration Association
(Commercial Arbitration). Employee and Company shall mutually select one
(1) arbitrator within ten (10) days after a dispute is submitted to arbitration.
In the event that the parties do not agree on the identity of the arbitrator
within such period, the arbitrator shall be selected by the American Arbitration
Association. The arbitrator shall hold a hearing on the dispute in Wilmington,
Delaware within thirty (30) days after having been selected and shall issue a
written opinion within fifteen (15) days after the hearing. The arbitrator shall
also decide on the allocation of the costs of the arbitration to the respective
parties, but Employee and Company shall each be responsible for paying the fees
of their own legal counsel, if legal counsel is obtained. Either Employee or
Company, or both parties, may file the decision of the arbitrator as a final,
binding and unappealable judgment in a court of appropriate jurisdiction.
Notwithstanding the foregoing provisions of this Section 21 to the contrary,
matters in which an equitable remedy or injunctive relief is sought by a party,
including but not limited to the remedies referred to in Section 19 hereof,
shall not be required to be submitted to arbitration, if the party seeking such
remedy or relief objects thereto, but shall instead be subject to the provisions
of Sections 19 and 20 hereof.
     22. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.
     23. Authorization. In connection with the execution of this Agreement, the
Employee shall be provided with a copy of the resolutions of the Board of
Directors authorizing the execution of this Agreement on behalf of the Company.
[SIGNATURES ON FOLLOWING PAGE]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Executive Employment
Agreement to be executed the day and year first written above.

            MIDDLEBROOK PHARMACEUTICALS, INC.
      By:   /s/ Wayne T. Hockmeyer       Name:   Wayne T. Hockmeyer      Title:
  Chairman, Compensation Committee   

            /s/ John S. Thievon       John S. Thievon           





--------------------------------------------------------------------------------



 



Schedule I

Preexisting Property:

16